 Case 2:19-cv-06652-DOC-ADS Document 119 Filed 07/08/20 Page 1 of 5 Page ID #:2270



 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   SUSAN SPELL, et al.,                        Case No. 2:19-06652 DOC (ADS)

12                               Plaintiffs,

13                               v.              ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED STATES
14   COUNTY OF LOS ANGELES, et al.,              MAGISTRATE JUDGE AND DISMISSING
                                                 CASE
15                               Defendants.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation of United States

19   Magistrate Judge (“R&R”), dated May 29, 2020 [Dkt. No. 114], Plaintiffs’ Objections to

20   the R&R (“Objections”) [Dkt. No. 115],1 and Defendant County of Los Angeles’ Response

21   to Plaintiffs’ Objections [Dkt. No. 118].

22

23   1Plaintiffs’ Objections were filed twice. [Dkt. Nos. 115, 116]. As both documents are the
24   same, the Court will only refer to Dkt. No. 115 in reference to the Objections.
 Case 2:19-cv-06652-DOC-ADS Document 119 Filed 07/08/20 Page 2 of 5 Page ID #:2271



 1          The Court overrules Plaintiffs’ Objections in their entirety on the basis that

 2   nothing in the Objections adequately refutes the findings and conclusions in the R&R.

 3   See [Dkt. No. 114, pp. 11, 20]. For example, Plaintiffs’ Objections misstate the R&R with

 4   regard to California Civil Code Section 1542. [Dkt. No. 115, p. 6]. The R&R clearly finds

 5   that Plaintiff Spell cannot state a claim for relief based upon her prior release of both

 6   known and unknown claims against the County of Los Angeles and its employees, and

 7   her waiver of the protections of California Civil Code Section 1542 in the Final

8    Settlement Agreement and Release. It is this Final Settlement Agreement and Release

 9   which resulted in the 2018 Joint Stipulation for Dismissal with Prejudice of Entire

10   Action Pursuant to Rule 41(a)(1)(A)(ii) in Central District of California Case No. 2:15-

11   7775, Susan Spell, M.D. v. County of Los Angeles, et al. [Dkt. No. 114, pp. 16-18].

12          Second, Plaintiffs erroneously argue that the R&R is in error because the

13   statutory language of Section 1542 is not quoted and no explicit waiver of Section 1542

14   protection, “is found in the release Dr. Spell agreed to in settling her prior case.” [Dkt.

15   No. 115, p. 8]. However, both the statutory language of California Civil Section 1542,

16   and an explicit waiver of Section 1542 protection, are found in Sections 1.2 and 1.3 of the

17   Final Settlement Agreement and Release. See [Dkt. No. 79-2, p. 52]. Third, Plaintiffs

18   object to the determination that Spell waived her right to both known and unknown

19   claims in the Final Settlement Agreement, arguing this to be a factual issue that cannot

20   be decided on a motion to dismiss. However, the Magistrate Judge correctly considered

21   the release language in evaluating whether Plaintiffs stated a claim upon which relief

22   can be granted. See Marder v. Lopez, 450 F.3d 445, 449 (9th Cir. 2006) (properly

23   considering the at issue release agreement as “part of the complaint”); United States v.

24   Ritchie, 342 F.3d 903 (9th Cir. 2003) (the court may treat documents incorporated by



                                                   2
 Case 2:19-cv-06652-DOC-ADS Document 119 Filed 07/08/20 Page 3 of 5 Page ID #:2272



 1   reference as part of the complaint and “may assume that its contents are true for

 2   purposes of a motion to dismiss under Rule 12(b)(6)”).

 3          Although Plaintiff Spell repeatedly insists she would not have signed the Final

 4   Settlement Agreement had she known about the alleged racially discriminatory report,

 5   “the law imputes to [Plaintiff] an intention corresponding to the reasonable meaning of

 6   [her] words and acts.” Marder, 450 F.3d at 449 (citing Jefferson v. Cal. Dep't. of Youth

 7   Auth., 28 Cal. 4th 299, 121 Cal. Rptr. 2d 391, 48 P.3d 423, 426-27 (Cal. 2002) (quoting

8    Edwards v. Comstock Ins. Co., 205 Cal. App. 3d 1164, 252 Cal. Rptr. 807, 810 (1988))).

 9   Determining Plaintiff’s subjective intent at the time is not necessary when the intent of

10   the parties’ can “be inferred from the language of the Release,” meaning the language is

11   not ambiguous or uncertain. Here, the language of the Release and Section 1542 waiver

12   in the Final Settlement Agreement and Release is broad, clear, and explicit. For the

13   reasons stated in the R&R, Plaintiff Spell’s attempt to avoid the ramifications of the

14   Final Settlement Agreement and Release, by asserting fraudulent inducement and

15   unconscionability, fails. As such, all of Plaintiff’s claims alleged in the Complaint or

16   proffered in the Opposition are barred.

17          In addition, this Court also agrees with the determination that any civil rights and

18   loss of consortium claims brought by Plaintiff Spell related to the events described in the

19   Complaint are barred by the two-year statute of limitations and equitable tolling does

20   not apply on account of Plaintiff’s alleged 2018 discovery of a 730 report by Dr. Gibbs

21   dated in 2013. In addition to that set out in the R&R, there is ample evidence across

22   Plaintiff’s many cases that she received the at-issue report prior to 2018. See Case No.

23   2:18-04527 JFW (ADS) [Dkt. No. 55, p. 32] (reflecting Plaintiff Spell was carbon copied

24   on the report when it was sent to her legal counsel on or about February 25, 2013); 2:19-



                                                  3
 Case 2:19-cv-06652-DOC-ADS Document 119 Filed 07/08/20 Page 4 of 5 Page ID #:2273



 1   06652 DOC (ADS) [Dkt. No. 118, p. 2; Dkt. No. 118-1, p. 16] (reflecting Plaintiff, under

 2   penalty of perjury, described the contents of the report and attached the report to a

 3   Request for Domestic Violence Restraining Order Application she filed on November 14,

 4   2016).

 5            This Court agrees with the Magistrate Judge’s recommendation that Co-Plaintiff

 6   Evans not be given leave to amend. In addition to the fact that the Complaint contains

 7   little to no allegations specifically related to Evans, the record reflects that Plaintiff

8    cannot refrain from using and controlling the lawsuits of her family members as a

 9   vehicle to pursue her own litigation interests. Evans has not sufficiently argued he will

10   be prejudiced or that his claims will be time barred.

11            Finally, this Court finds no support for Plaintiffs’ assertion that the R&R is the

12   result of racial discrimination. The findings and conclusions in the R&R are based upon

13   a well-reasoned application of the law and analysis of the legal pleadings in this case.

14            As such, after thorough analysis and consideration of the Complaint, the Motion

15   to Dismiss and related filings, the Report and Recommendation, Plaintiffs’ Objections,

16   Defendant’s Response to Objections, and having performed a de novo review of those

17   portions to which objections were made, the Court concurs with and accepts the

18   findings, conclusions and recommendations of the Magistrate Judge.

19            Accordingly, IT IS HEREBY ORDERED:

20            1.     The United States Magistrate Judge’s Report and Recommendation,

21                   [Dkt. No. 114], is accepted;

22            2.     Defendant County of Los Angeles’ Motion to Dismiss [Dkt. No. 79] is

23                   granted;

24            3.     The case is dismissed in its entirety. Plaintiff Spell’s claims are dismissed



                                                    4
 Case 2:19-cv-06652-DOC-ADS Document 119 Filed 07/08/20 Page 5 of 5 Page ID #:2274



 1             with prejudice. Co-Plaintiff Evan’s claims are dismissed without prejudice

 2             and without leave to amend, except the claim of consortium which is with

 3             prejudice; and

 4       4.    Judgment is to be entered accordingly.

 5
     DATED:    -XO\               _____________________________
 6
                                          THE HONORABLE DAVID O. CARTER
 7                                        United States District Judge

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                            5
